Filed 1/5/21
               CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                        DIVISION EIGHT

THE PEOPLE,                          B301970

       Plaintiff and Respondent,     (Los Angeles County
                                     Super. Ct. No. MA074144)
       v.

CAMERON ROY COOK,

       Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County. Lisa M. Chung, Judge. Affirmed.
      Justin Behravesh, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Jason Tran and Shezad H. Thakor,
Deputy Attorneys General, for Plaintiff and Respondent.
                  __________________________
       Cameron Cook’s mother called 911 to report that he was
fighting with his brother. While she was on the phone with a
dispatcher, Cook ripped the phone off the wall and threw it to the
ground, which broke the phone and disconnected the call. A jury
subsequently found Cook guilty of dissuading a witness from
reporting a crime. On appeal, Cook contends there is insufficient
evidence supporting the conviction. We disagree and affirm the
judgment.
       FACTUAL AND PROCEDURAL BACKGROUND
       The evening of June 9, 2018, around 11:45 p.m., Cook was
at home with his mother, Emmaline, as well as his father and
brother.1 Emmaline heard Cook and his brother arguing. Cook
said he wanted to hit his brother, and Cook’s father tried to step
in to prevent a fight. Emmaline saw Cook inching closer to his
brother, who was sitting down, and she believed Cook was about
to attack him. At some point she heard Cook’s father fall to the
ground, and she assumed he had been pushed.
       Emmaline called 911 using a landline telephone attached to
a wall, which was about 20 feet from Cook. She told the
dispatcher Cook was fighting her other son and “the last time the
cops came they told me to call them when he’s all cutting up,
acting, doing some illegal stuff.” Emmaline then provided her
street address and full name.
       While Emmaline was speaking with the dispatcher, Cook
ripped the phone off the wall and threw it on the floor. The
phone broke, which disconnected the call. The wire was no longer



1      We refer to Emmaline Cook by her first name for the sake
of clarity.




                                2
attached to the phone, and it appeared to have been torn or
severed. Cook left the home before the police arrived.
      Cook was charged by information with dissuading a
witness from reporting a crime (Pen. Code, § 136.1, subd. (b)(1))2
and battery on an elder or dependent adult (§ 243.25). At trial,
Cook’s father and Emmaline testified to the facts summarized
above. Emmaline also testified that she called 911 from her cell
phone immediately after Cook ripped the landline phone off the
wall. According to Emmaline, Cook watched her make the call
and then left. She did not believe Cook was trying to disrupt her
from calling 911, and she described his actions as “merely a
reaction.”
      The police officer who responded to Emmaline’s
disconnected call testified that he was aware of only a single 911
call. No other officers showed up at the house in response to a
second call.
      The jury found Cook guilty of dissuading a witness and not
guilty of battery. The court sentenced him to the low term of 16
months in prison. Cook timely appealed.
                           DISCUSSION
      Cook’s sole contention on appeal is that the evidence is
insufficient to support his conviction for dissuading a witness.
We disagree.
      A. Standard of Review
      When an appellant challenges the sufficiency of evidence
supporting a jury’s verdict, the reviewing court examines whether
there is substantial evidence, considered as a whole, to permit a
reasonable trier of fact to find the defendant guilty of the charged

2     All further statutory references are to the Penal Code.




                                 3
crime beyond a reasonable doubt. (Jackson v. Virginia (1979) 443
U.S. 307, 318–319; see People v. Smith (2014) 60 Cal.4th 603,
617; People v. Lindberg (2008) 45 Cal.4th 1, 27.) The court’s
standard for determining what is “substantial evidence” is
whether the evidence is “credible and of solid value.” (People v.
Kraft (2000) 23 Cal.4th 978, 1053.)
       This standard of review applies to claims involving both
direct and circumstantial evidence. “ ‘We “must accept logical
inferences that the jury might have drawn from the
circumstantial evidence. [Citation.]” [Citation.] “Although it is
the jury’s duty to acquit a defendant if it finds the circumstantial
evidence susceptible of two reasonable interpretations, one of
which suggests guilt and the other innocence, it is the jury, not
the appellate court that must be convinced of the defendant’s
guilt beyond a reasonable doubt. [Citation.]” [Citation.] Where
the circumstances reasonably justify the trier of fact’s findings, a
reviewing court’s conclusion the circumstances might also
reasonably be reconciled with a contrary finding does not warrant
the judgment’s reversal. [Citation.]’ [Citation.]” (People v.
Manibusan (2013) 58 Cal.4th 40, 87.)
       B. Analysis
       Cook argues his conviction must be overturned because
there is insufficient evidence from which a reasonable juror could
find he acted knowingly, maliciously, and with the requisite
intent. We are not persuaded.
       Contrary to Cook’s contentions, section 136.1, subdivision
(b)(1) “does not require that the defendant act knowingly and
maliciously.” (People v. McElroy (2005) 126 Cal.App.4th 874, 881;
accord, People v. Upsher (2007) 155 Cal.App.4th 1311, 1320; see
People v. Brackins (2019) 37 Cal.App.5th 56, 68 [section 136.1,




                                 4
subdivision (b) does not have a malice element]; see also People v.
Torres (2011) 198 Cal.App.4th 1131, 1138 [“[section 136.1],
subdivision (b) offenses do not expressly include the mental
element of knowingly and maliciously”].) Instead, to “prove a
violation of section 136.1, subdivision (b)(1), the prosecution must
show (1) the defendant has attempted to prevent or dissuade a
person (2) who is a victim or witness to a crime (3) from making
any report of their victimization to any peace officer or other
designated officials.” (People v. Upsher, supra, 155 Cal.App.4th
at p. 1320.) The prosecution must also prove the defendant
specifically intended that his acts would prevent or dissuade the
victim or witness from making the report. (People v. Navarro
(2013) 212 Cal.App.4th 1336, 1347.)
        Under section 136.1, subdivision (c), a violation of
subdivision (b)(1) is subject to heightened penalties if the
defendant acted “knowingly and maliciously” and committed the
offense under additional specified circumstances. (§ 136.1, subd.
(c)(1), (2), (4).) Those circumstances include, among other things,
that the act was accompanied by force upon the witness, in
furtherance of a conspiracy, or for pecuniary gain. (§ 136.1, subd.
(c)(1), (2), (4).)
        Here, Cook was convicted of violating section 136.1,
subdivision (b)(1); he was not charged with or convicted of
violating section 136.1, subdivision (c). The prosecutor, therefore,
was not required to prove he acted knowingly and maliciously.
Accordingly, we decline to consider Cook’s arguments related to




                                 5
knowledge and malice, and will address only his arguments
related to intent.3
      Cook contends no reasonable juror could have found he
acted with the requisite intent because there is no evidence
showing he knew Emmaline was on the phone with a 911
dispatcher or that he intended to prevent her from speaking with
the dispatcher. Contrary to Cook’s claims, the record discloses
substantial evidence supporting the jury’s implicit findings on
these issues.
      According to the recording of the 911 call, Emmaline told
the dispatcher that Cook was fighting and “the last time the cops
came they told me to call them when he’s all cutting up, acting,
doing some illegal stuff.” She then provided her full name and
address. Anyone hearing such comments could reasonably infer
Emmaline was speaking to a 911 dispatcher, especially in light of
the fact that she made the call close to midnight and while her
sons were in the midst of a heated argument.




3      It appears Cook’s confusion stems from the fact that the
trial court instructed the jurors that to convict Cook, they had to
find he acted maliciously, knowingly, and with specific intent.
The court used a version of CALCRIM No. 2622 that gave trial
courts discretion to include all three elements in the instruction,
purportedly because an “argument can be made that the
knowledge and malice requirements apply to all violations of
Penal Code section 136.1(b), not just those charged with the
additional sentencing factors under subdivision (c).” (See Bench
Notes to CALCRIM No. 2622, approved April 2020.) The current
version of the instruction omits the malice element as well as the
above-quoted bench note.




                                 6
       Given Emmaline testified that Cook was approximately 20
feet away while she was on the phone, the jurors could have
reasonably inferred he heard Emmaline and understood her to be
speaking with a 911 dispatcher. The jurors also could have
reasonably inferred that Cook intended to disrupt the call and
prevent Emmaline from reporting a crime based on the evidence
showing he ripped the phone off the wall and threw it to the
ground. That the evidence may have supported alternative
inferences does not require reversal. (People v. Manibusan,
supra, 58 Cal.4th at p. 87.)
       Cook insists no reasonable juror could have found he acted
with the requisite intent because the evidence shows his actions
were a “reaction” of “someone who was very upset and having an
angry moment,” rather than someone attempting to prevent his
mother from reporting a crime. In support, Cook points to
Emmaline’s testimony that he was not trying to disrupt her, he
looked “shocked” after he ripped the phone off the wall, and he
did not attempt to prevent her from subsequently calling 911 on a
cell phone.
       Contrary to Cook’s suggestions, jurors were free to
disregard Emmaline’s testimony on these points, and it would
have been reasonable for them to do so. (See People v. Allen
(1985) 165 Cal.App.3d 616, 623 [“a jury is entitled to reject some
portions of a witness’ testimony while accepting others”].)
Emmaline is Cook’s mother and had motivation to lie in order to
protect him. Her testimony was also inconsistent with the
responding officer’s testimony that he was aware of only a single
call to 911 and no other officers responded to the home.




                                7
       We are similarly unpersuaded by Cook’s suggestion that
his lack of specific intent is evident from the fact that he did not
touch the phone while it was on the ground. According to Cook,
had he intended to end Emmaline’s call with the dispatcher, he
would have checked the phone to see if it was still working.
The evidence, however, shows the phone was visibly broken and
the wire had been severed. A reasonable juror, therefore, could
have concluded Cook did not check the phone because it was
obvious that it was no longer in working condition.
                           DISPOSITION
       We affirm the judgment.
       CERTIFIED FOR PUBLICATION




                                            BIGELOW, P. J.
WE CONCUR:



                   STRATTON, J.




                   WILEY, J.




                                  8